DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 1-2, 7-8, and 42-44 are allowed, with claims 1 and 42 being the independent claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Wight on 01/26/2022. The corresponding interview summary is included with the present Notice of Allowability. 

To summarize and clarify the following examiner’s amendments, previously pending dependent claims 5-6 and 45-46 are canceled and the subject matter of these claims is being incorporated into their respective independent claims. 







(Currently Amended)	A guidance system for guiding insertion of a needle into a body of a patient, comprising: 
an ultrasound imaging device including an ultrasound probe; 
a magnetic sensor configured to sense a magnetic field associated with the needle; 
a processor that receives magnetic field data sensed by the magnetic sensor to determine a position of the needle in three spatial dimensions; and 
a magnetizing assembly, comprising: 
a needle tray including a base portion; and 
a needle magnetizer, comprising: 
a magnetizer body defining a recess configured to receive the base portion of the needle tray, wherein the recess and the base portion together define an orientation key system configured to position the needle in a desired orientation in the magnetizer body; and 
a magnetic component adjacent the recess, wherein the magnetic component comprises a plurality of permanent magnets disposed linearly in the body of the magnetizer, wherein the plurality of permanent magnets are positioned in a multipole arrangement.

(Original)	The system as defined in claim 1, further comprising a display that depicts the determined position of the needle together with an image of an internal portion of the body of the patient by the ultrasound imaging device. 



7. 	(Currently Amended)	The system as defined in claim 1, wherein the needle is included in an insertion tool configured to assist in inserting a catheter into the body of the patient.

8. 	(Previously Presented)	The system as defined in claim 7, wherein the insertion tool comprises a housing, and wherein the housing is disposed in a receptacle of the needle tray.

(Currently Amended)	A guidance system for guiding insertion of a needle into a body of a patient, comprising: 
an ultrasound imaging device including an ultrasound probe; 
a magnetic sensor configured to sense a magnetic field associated with the needle; 
a processor that receives magnetic field data sensed by the magnetic sensor to determine a position of the needle in three spatial dimensions; and 
a magnetizing assembly, comprising: 
a needle cover including a fin forming an angle with a longitudinal axis of the needle cover; and 
a needle magnetizer, comprising: 
a magnetizer body defining a recess configured to receive the fin of the needle cover, wherein the recess and the fin together define an orientation key system configured to position the needle in a desired orientation in the magnetizer body; and 
a magnetic component adjacent the recess, wherein the magnetic component comprises a plurality of permanent magnets disposed linearly in the body of the magnetizer, wherein the plurality of permanent magnets are positioned in a multipole arrangement.

43. 	(Previously presented) 	The system as defined in claim 42, wherein the angle is 90 degrees.

44. 	(Previously presented) 	The system as defined in claim 42, wherein the needle is a component of an insertion tool configured to assist in inserting a catheter into the body of the patient.

45-55. 	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Office Action dated 08/06/2021, Examiner relied on the combination of Henkel (US 2015/0080710 A1) and Newman (US 2014/0031674 A1) to teach independent claims 1 and 42. 
In the remarks filed 10/29/2021, Applicant submitted that a prima facie case of obviousness has not been established, and provided the following three arguments to support the submission: (1) the safety can 1616 of Newman cannot properly be interpreted as a needle tray; (2) the needle hub 1626 of Newman cannot properly be interpreted as a base portion of the needle tray; and (3) the jig 1640 of Newman cannot properly be interpreted as a magnetizer body defining a recess 1642. Examiner has found these arguments to be persuasive, and has withdrawn the rejection of independent claim 1 under the combination of Henkel and Newman. Similarly, in light of these arguments, the rejection of independent claim 42 is also withdrawn. 

In view of the persuasive arguments with respect to the rejection of independent claims 1 and 42, the search was updated. Govari et al. (US 2007/0290654 A1, hereinafter “Govari”) is presently being cited as relevant to independent claim 1. Govari teaches “a charging tray for inductive charging of cordless electrical tools that simplifies recharging, while maintaining sterility of the tools” (Govari: [0004]), the “tray, having a surface on which a tool containing a rechargeable power source can be placed, and a magnetic field generator, which is located below the surface of the tray and is operative to generate a time-varying magnetic field of sufficient power at the surface of the tray so as to inductively charge the power source in the tool” (Abstract). The "tool tray may have one or more recesses in its upper surface in which tools are placed" (Govari: [0027]), the "tools may be constrained by the shape of the recesses to an orientation that maximizes energy transfer from the magnetic field generator to the tool" (Govari: [0027]), and the "tools themselves may be … shaped to indicate the proper orientation" (Govari: [0027]). The tools being constrained by the shape of the recesses represents the orientation key system, as this feature provides alignment of the tool such that the energy transfer is maximized. While the purpose for magnetizing differs from the claimed invention, Examiner finds that it would be obvious to one of ordinary skill in the art to apply the concept – of using a magnetic component (magnetic field generator) to inductively charge a desired section of a tool based on its orientation – to similarly use a magnetic component to magnetize a desired section of a tool based on its orientation. 
except for the requirement that the needle is placed in a top tray before the top tray is placed in a bottom tray. 
An additional prior art reference would be required to show teaching of the orientation key system between the needle tray and the magnetizer body. Cawood (US 4458705 A, hereinafter “Cawood”) was identified in the updated search, and teaches a tray and basin combination including an orientation key system between the tray and the basin to help guide the vertical movement of the tray. Cawood also teaches a magnetic element in the basin, although the magnetic element is used for a different purpose than the claimed invention. 
Dependent claims 5-6 and 45-46 recite that the magnetic component comprises a plurality of permanent magnets disposed linearly in the body of the magnetizer, wherein the plurality of permanent magnets are positioned in a multipole arrangement. Steingroever et al. (US 4529954 A) was relied upon to teach dependent claims 6 and 46. However, Examiner has found that it would NOT be reasonably obvious to one of ordinary skill in the art to modify the imaging probe and method of obtaining position and/or orientation information disclosed by Henkel to include each of the charging tray for inductive charging as taught by Govari, the tray and basin combination as taught by Cawood, and the device for magnetizing multipolar permanent magnet bodies as taught by Steingroever. For this reason, independent claim 1 is deemed allowable. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated on the Bib Data Sheet. 

Conclusion
Claims 1-2, 7-8, and 42-44 are allowed, with claims 1 and 42 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793